--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.18

BURLINGTON NORTHERN SANTA FE
1999 STOCK INCENTIVE PLAN




RESTRICTED STOCK UNIT AWARD AGREEMENT




This Award Agreement ("Award Agreement") was made and entered into this
[_______________](“Grant Date”) by and between Burlington Northern Santa Fe
Corporation, a Delaware Corporation, (hereinafter "BNSF") and


_____________________


an employee of BNSF or one of its subsidiary companies (hereinafter "Employee").




W I T N E S S E T H




BNSF has adopted the Burlington Northern Santa Fe 1999 Stock Incentive Plan for
Burlington Northern Santa Fe Corporation and Related Companies (the
"Plan").  The purpose of the Plan is to attract and retain key executives
possessing outstanding ability, motivate executives to achieve the growth goals
of BNSF by making a portion of their total compensation dependent on the
accomplishment of these goals and to further the identity of the interests of
the shareholders of BNSF and key executives of BNSF and its subsidiaries by
increasing the opportunities for these executives to become shareholders.


WHEREAS, the Compensation and Development Committee ("Committee") of the BNSF
Board of Directors wishes to encourage superior performance by the Employee by
granting Employee an award of Restricted Stock Units as defined in the Plan;


WHEREAS, the Employee desires to perform services for BNSF and to accept said
grant in accordance with the terms and provisions of the Plan and this Award
Agreement;


NOW THEREFORE, BNSF grants to the Employee [_____]shares of Restricted Stock
Units (“Award”) with the restrictions to lapse on [_____________]as set forth
below.


BNSF and Employee hereby agree that this Award of Restricted Stock Units shall
be subject to the following terms, conditions and restrictions:


1.            Restrictions on Transfer.  Restricted Stock Units as referenced in
the Plan shall not be sold, pledged, assigned, transferred, or encumbered during
the period the Restricted Stock Units are subject to restrictions set forth in
this Award Agreement, and the Employee shall not be treated as a stockholder
with respect to the Restricted Stock Units.


2.            Stock Power. Restricted Stock Units awarded hereunder shall be
registered in the name of the Company on behalf of the Employee and the
Employee’s acceptance of this Award Agreement constitutes a grant by the
Employee of a power of attorney authorizing a Stock Power to be endorsed in
blank prior to the distribution with respect to the award or the forfeiture of
the award.


3.            Dividends.  As of each dividend record date for Stock occurring on
or after the Grant Date of the Restricted Stock Units, and prior to the date of
distribution of shares of Stock with respect to the Restricted Stock Units (or,
if applicable, the date of forfeiture of the Restricted Stock Units), the
Employee shall receive as wages a cash payment equal to the amount of the
dividend that would be payable with respect to shares of Stock equivalent in
number to the Restricted Stock Units held on the dividend record date.  Such
payment shall be made on the date of payment of the applicable
dividend.  Notwithstanding the foregoing, however, in the event that an
extraordinary cash dividend is paid on Stock prior to the vesting date of the
Restricted Stock Units granted herein, a cash payment shall vest and be paid to
the Employee at the same time and in the same proportion as the Restricted Stock
Units vest.


4.            Vesting.  Subject to paragraph 5, if the Employee's Date of
Termination does not occur prior to the vesting date of the time-based
Restricted Stock Units, then the Employee shall become vested in such Restricted
Stock Units on the vesting date.  As of the vesting date and subject to the
payment of taxes, the Employee shall receive one share of Stock for each
Restricted Stock Unit in which the Employee is then vested, subject to the terms
of this Award Agreement, provided, however, that the Company shall be entitled
to retain possession of each such share of Stock for such time as is necessary
for the Company to make the distribution of each share of Stock to the
Employee.  As of the vesting date of the shares of Stock with respect to any
Units, such Units shall no longer be outstanding.


5.            Termination of Employment.  The Restricted Stock Units are
forfeited upon the Employee's Date of Termination (which, for purposes of this
Award Agreement, shall be the earlier of the "Date of Termination" as defined in
the Plan or the date on which the Employee ceases to be in salaried employment
of the Company and Related Companies) for any reason other than death,
Disability, termination by the Company other than for Cause, or Retirement.  In
the event of an Employee's Date of Termination due to death, all restrictions
shall lapse and one share of the Stock for each Restricted Stock Unit shall be
issued to the Employee's designated beneficiary or, in the absence of such
designation, by the person to whom the Employee's rights shall pass by will or
the laws of descent and distribution.  In the event of an Employee's Date of
Termination due to Disability, termination by an Employer or Related Company
other than for Cause or Retirement, the restrictions shall lapse on a pro rata
portion of the Restricted Stock Units.  For purposes of the preceding sentence,
the pro rata portion of the Award shall equal the total number of Restricted
Stock Units covered by this Award Agreement multiplied by a fraction, the
denominator of which is the total number of months of the period between the
Grant Date and the vesting date applicable to the Award, and the numerator of
which is the number of complete months which elapsed between the Grant Date and
the Date of Termination.  Notwithstanding anything to the contrary set forth
elsewhere in this Award Agreement, nothing is intended to curtail any rights the
Employee may have to any vesting of Stock as set forth in the BNSF Railway
Company Employee Retention Program, as amended, or in any Severance Agreement or
Change in Control Agreement which the Company may have in effect with the
Employee.  In the event that an Employee's Date of Termination is for Cause, or
the Employee resigns, all Restricted Stock Units that are not vested on the Date
of Termination shall be forfeited.  The Restricted Stock Units shall be
forfeited upon the exercise of seniority at any time after the Grant Date.


6.            Taxes.  The Employee agrees that BNSF or the Related Companies may
require payment by Employee of federal, state, railroad retirement or local
taxes upon the vesting of an Award.  Employee may use cash or shares to satisfy
tax liabilities incurred, provided that if shares are used, shares from the
vesting Award may be used only to satisfy (i) applicable railroad retirement
taxes, and (ii) state income taxes and federal income taxes to the extent of the
Supplemental Federal Income Tax Withholding Rate as established by the Internal
Revenue Code.  Any additional taxes may be satisfied by use of attestation of
ownership of other shares of Stock, provided, however, that the total shall not
exceed the combined maximum marginal tax rates applicable under federal and
state tax laws.  In the absence of a response from the Employee, BNSF will use
shares of Stock to satisfy the tax liabilities incurred.


7.            Change in Control.   In the event of termination by the Company
for reasons other than Cause in connection with and after a Change in Control,
shares of Stock shall be released as described in Section 12.6 of the Plan or,
if applicable, the Employee’s individual Change in Control letter agreement, the
BNSF Railway Company Employee Retention Program, or such other arrangement as
may be approved pursuant to the terms of the Plan.


8.            IRC Section 409A.  Notwithstanding any other provisions of this
Award  Agreement to the contrary, the Company shall not make any such payments
or deliver any such shares of Stock until such time as it may reasonably believe
that such delivery will not result in acceleration of tax or imposition of
penalties under section 409A of the Internal Revenue Code.


9.            No Contract of Employment.  Nothing in this Award Agreement or in
the Plan shall confer any right to continued employment with BNSF or the Related
Companies nor restrict BNSF or the Related Companies from termination of the
employment relationship of Employee at any time.


10.            Heirs and Successors.  This Award Agreement shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns,
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, all or substantially all of the Company’s assets and
business.  If any rights exercisable by the Employee or benefits deliverable to
the Employee under this Award Agreement have not been exercised or delivered,
respectively, at the time of the Employee’s death, such rights shall be
exercisable by the Designated Beneficiary, and such benefits shall be delivered
to the Designated Beneficiary, in accordance with the provisions of this Award
Agreement.  The “Designated Beneficiary” shall be the beneficiary or
beneficiaries designated by the Employee in a writing filed with the Company in
such form and at such time as the Company shall require.  If a deceased Employee
fails to designate a beneficiary, or if the Designated Beneficiary does not
survive the Employee, any rights that would have been exercisable by the
Employee and any benefits distributable to the Employee shall be exercised by or
distributed to the legal representative of the estate of the Employee.  If a
deceased Employee designates a beneficiary and the Designated Beneficiary
survives the Employee but dies before the Designated Beneficiary’s exercise of
all rights under this Award Agreement or before the complete distribution of
benefits to the Designated Beneficiary under this  Award Agreement, then any
rights that would have been exercisable by the Designated Beneficiary shall be
exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.


11.            No Violation of Law.  Notwithstanding any other provision of this
Award Agreement, Employee agrees that BNSF shall not be obligated to deliver any
shares of Stock or make any cash payment, if counsel to BNSF determines such
exercise, delivery or payment would violate any law or regulation of any
governmental authority or agreement between BNSF and any national securities
exchange upon which the Stock is listed.


12.            Conflicts.  In the event of a conflict between the terms of this
Award Agreement and the Plan or a resolution of the Committee, the Plan or the
resolution shall be the controlling document.


13.            Administration.  Any interpretation of this Award Agreement by
the Committee or its delegate and any decision made by the Committee or its
delegate with respect to this Award Agreement shall be final and binding on all
persons.


14.            Amendment.  This Award Agreement may be amended in accordance
with the provisions of the Plan, and may otherwise be amended by written
agreement of the Employee and the Company without the consent of any other
person.


15.            Terms.  Except as otherwise provided in this Award Agreement, and
except where the context clearly implies or indicates the contrary, a word,
term, or phrase defined in the Plan shall have the same meaning in this Award
Agreement.


Anything herein contained to the contrary notwithstanding, this Award Agreement
shall cease to be of any force or effect unless executed by the Employee and
delivered to the Secretary of BNSF by _____________.


IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the day and year first above written.




                                                          BURLINGTON NORTHERN
                                                          SANTA FE CORPORATION


                                 



